COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 THE RAYMOND CORPORATION,                         §

                               Appellant,         §             No. 08-22-00097-CV

 v.                                               §                Appeal from the

 GUILLERMINA RUBIO, Individually, and             §          120th Judicial District Court
 on Behalf of the Estate of Lorenzo Rubio Sr.,
 Deceased,     LORENZO         RUBIO     JR.,     §           of El Paso County, Texas
 LILLIANA RUBIO, and ELIZABETH
 RUBIO,                                           §             (TC# 2021DCV3930)

                               Appellees.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs in this Court, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 26TH DAY OF OCTOBER, 2022.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.